FINDINGS OF FACT
1. The deceased, James Earl Murdock, was an eligible law enforcement officer with the Raeford Police Department on September 20, 1995.
2. The deceased came to his death as a result of a heart attack suffered while in the course and scope of his official duties and while in the discharge of his official duties as a law enforcement officer.  Extreme stress and physical activity in a stressful attempt to subdue an uncooperative suspect led to the acute myocardial infarction which resulted in his death.
3. He was survived by his wife, Mrs. Phyllis Murdock.
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission make the following:
CONCLUSIONS OF LAW
1. The deceased, James Earl Murdock, was an eligible law enforcement officer as defined in N.C. Gen. Stat. Section143-166.2(d) at the time of his death on September 20, 1995.
2. The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. Section 143-166.2(c).
3. The deceased is survived by his wife, Phyllis Murdock who meets the definition of spouse contained in N.C. Gen. Stat. Section 143-166.2(e).
4. The State of North Carolina is obligated to pay the wife the sums called for in N.C. Gen. Stat. Section 143-166.3.
AWARD
There is hereby awarded to Mrs. Phyllis Murdock the sum of $10,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose. Thereafter, she shall be paid the sum of $5,000.00 annually until the total sum, including the initial payment, reaches $25,000.00, provided she remains unmarried during said time.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments pursuant hereto.
No costs are assessed before the Commission.
This the _________ day of _______________________, 1996.
                                  S/ ___________________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ _________________________ THOMAS J. BOLCH COMMISSIONER
S/ _________________________ COY M. VANCE COMMISSIONER
JHB/nwm 05/06/96